Citation Nr: 1034151	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  03-27 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 
10 percent for degenerative changes of the right (major) 
radioulnar joint. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
which granted service connection for a corn of the left toe, 
assigning a 10 percent evaluation, sinus congestion and 
headaches, assigning a 0 percent evaluation, tinea pubis, 
assigning a 0 percent evaluation, and degenerative changes of the 
right radioulnar joint, assigning a 0 percent evaluation, all 
effective January 2, 2003; deferred the issue of entitlement to 
compensation for a urinary tract infection/hemituria; and denied 
service connection for gastroesophageal reflux disease, left 
thumb pain, right ear pain, hearing loss, tinnitus, 
lightheadedness/dizziness, hemorrhoids, boils, and otitis.  In 
May 2003, the Veteran submitted a notice of disagreement (NOD) 
for all of the issues.  He subsequently submitted a Substantive 
Appeal (VA Form 9) in January 2004, which the Board accepted for 
the issue on appeal.

The Board notes that the Veteran did not file a timely 
Substantive Appeal.  However, inasmuch as VA has taken actions to 
indicate to the Veteran that the present issue is on appeal, 
including the Board remands of the issue in December 2005 and 
June 2008, and it took no steps to close the appeal, the 
requirement that there be a timely Substantive Appeal is deemed 
waived.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-
Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

In May 2003, the RO increased the Veteran's disability rating for 
degenerative changes of the right (major) radioulnar joint to 
10 percent, effective January 2, 2003.  Because the RO did not 
assign the maximum disability rating possible, the appeal for a 
higher evaluation remains before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed an NOD as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Board notes that on his January 2004 VA Form 9, the Veteran 
indicated that he wished to have a video conference hearing.  
Although the Veteran was afforded a video conference hearing in 
June 2005, the hearing testimony did not address the issue of 
entitlement to an increased initial rating for degenerative 
changes of the right (major) radioulnar joint.  However, a 
July 2010 communication from the Veteran's representative 
withdrew the Veteran's request for a hearing for the issue on 
appeal.  Accordingly, the Veteran's hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2009).

In December 2005, the Board remanded the Veteran's claim of 
entitlement to an increased initial rating for degenerative 
changes of the right (major) radioulnar joint to the Appeals 
Management Center (AMC).  Again, in June 2008, the Board remanded 
the Veteran's claim for further evidentiary development, 
including corrective notice, obtaining treatment records, and a 
new VA examination.  The Board is obligated by law to ensure that 
the AMC complies with its directives; where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 
11 Vet. App. 268 (1998).

A review of the record reflects that the Veteran was sent notice 
compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) in December 2008.  The December 2008 letter also requested 
that the Veteran identify any outstanding treatment records that 
he wanted VA to obtain.  The Veteran did not respond to this 
letter.  In March 2010, the Veteran was afforded a new VA 
examination.  Accordingly, all remand instructions issued by the 
Board have been complied with and this matter is once again 
before the Board.

The issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU) has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Specifically, the March 2010 VA examination report indicates that 
the Veteran has stopped working in January 2010 as a result of 
his service-connected dizziness/vertigo.  As the Board does not 
have jurisdiction over the issue of entitlement to TDIU, it is 
REFERRED to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to March 20, 2010, the Veteran's service-connected 
degenerative changes of the right (major) radioulnar joint were 
manifested by minimal distal right radioulnar joint degenerative 
changes with painful motion of the right thumb.

2.  As of March 20, 2010, the Veteran's service-connected 
degenerative changes of the right (major) radioulnar joint are 
manifested by minimal distal right radioulnar joint degenerative 
changes, limitation of motion of the right thumb with a gap of 
2 inches between the thumb and the palmar surface, and limitation 
of motion of the right wrist to 15 degrees of dorsiflexion and 5 
degrees of palmar flexion, with no signs of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 
10 percent for service-connected degenerative changes of the 
right (major) radioulnar joint have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5228-5010 
(2009).

2.  The criteria for a separate 10 percent disability rating for 
limitation of motion of the wrist are met from March 20, 2010 to 
the present.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to the 
initial adjudication of the Veteran's claim, a letter dated in 
February 2003 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio at 187.

Additionally, a letter dated in December 2008 informed the 
Veteran of how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, consistent 
with the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman, supra.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, personnel records, and 
VA treatment records are in the file.  Private treatment records 
have been obtained to the extent possible.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his right 
wrist and hand most recently in March 2010.  The examiner 
reviewed the Veteran's claims file and provided a thorough 
physical examination.  Thus, the Board finds that the March 2010 
examination is adequate for determining the disability rating for 
the Veteran's service-connected degenerative changes of the right 
(major) radioulnar joint.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (affirming that a medical opinion is adequate if 
it provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).

Additionally, there is no evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected degenerative changes of the right (major) radioulnar 
joint since he was last examined.  See 38 C.F.R. § 3.327(a) 
(2009).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, 
the Board finds that a new VA examination is not necessary at 
this time.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  Where the veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected degenerative changes of the right 
(major) radioulnar joint have been evaluated as 10 percent 
disabling under Diagnostic Codes 5228-5010, effective January 2, 
2003.  He seeks a higher rating.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  See 38 C.F.R. § 
4.27 (2009).  Under Diagnostic Code 5010, arthritis, due to 
trauma, substantiated by x-ray findings, the Veteran's disability 
is rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2009).

Under Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).

Diagnostic Codes 5215 and 5228 provide the criteria for rating 
limitation of motion of the wrist and thumb, respectively.  
Normal range of motion for the wrist is from 80 degrees of palmar 
flexion to 70 degrees of dorsiflexion (extension) and from 
45 degrees of ulnar deviation to 20 degrees of radial deviation.  
See 38 C.F.R. § 4.71, Plate I (2009).

Under Diagnostic Code 5215, a 10 percent evaluation is assigned 
for palmar flexion in line with the forearm of the major or minor 
hand, or for dorsiflexion of less than 15 degrees of the major or 
minor hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2009).

Under Diagnostic Code 5228, a 0 percent evaluation is assigned 
for limitation of motion of the thumb of the major or minor hand 
with a gap of less than 1 inch (2.5 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the fingers.  
A 10 percent evaluation is assigned for limitation of motion of 
the thumb of the major or minor hand with a gap of 1 to 2 inches 
(2.5 to 5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  A 20 percent evaluation 
is assigned for limitation of motion of the thumb of the major or 
minor hand with a gap of more than 2 inches (5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to oppose 
the fingers.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2009).

Additionally, the evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

As referenced above, the Veteran most recently underwent a VA 
examination in March 2010.  Initially, the examiner noted that 
the Veteran had injured his right hand in a fall the previous 
month.  At the time of the examination, the Veteran complained of 
daily pain in his right wrist, hand, and thumb.  He reported 
flare-ups every few days with activity and use, lasting a few 
days.  He did not report the use of any medication or treatment 
other than an occasional Ace wrap.  The examiner indicated there 
was no observable right hand, wrist, or upper extremity deformity 
and no muscle wasting or loss.  He recorded range of motion 
measurements of 0 to 15 degrees of dorsiflexion, 0 to 5 degrees 
of palmar flexion, radial and ulnar deviation to 5 degrees in 
each direction, and a 2 inch gap between the right thumb and the 
palmar surface of the right hand, with mild to moderate painful 
motion noted.  He also observed mildly decreased grasps, but 
noted that the Veteran had difficulty concentrating during this 
part of the examination.  The examiner stated that the Veteran 
reported pain and weakness with repetitive use, but had no 
limitation of motion with repetitive use on examination.  The 
examiner did not speculate as to any potential limitation of 
motion after repetitive use during a flare-up.  He diagnosed the 
Veteran with tendonitis of the right wrist/hand/thumb, resulting 
in decreased manual dexterity, problems with lifting and 
carrying, decreased strength in the upper extremity, pain, 
prevention of exercise and sports, moderate effects on chores, 
recreation, travel, and driving, and mild effects on shopping and 
dressing.

Previously, the Veteran underwent a VA examination in 
November 2006 which focused primarily on his right elbow.  The 
Veteran reported constant stiffness and pain in the right elbow 
with weekly flare-ups caused by repetitive activity and use of 
the right upper extremity, as well as cold weather.  These flare-
ups last from hours to 1 to 2 days with increased pain, decreased 
range of motion, and stiffness.  He treated himself with heat, 
Tylenol and ibuprofen, and an elbow brace.  The examiner recorded 
range of motion measurements for the elbow of 0 to 140 degrees of 
flexion with pain at 130 degrees, 0 degrees of extension with 
pain at 10 degrees, 0 to 80 degrees of pronation with pain at 65 
degrees, and 0 to 60 degrees of supination with pain at 45 
degrees.  Although there was an increase in pain with repetitive 
use, the examiner did not observe any additional weakness, excess 
fatigability, incoordination, lack of endurance, or additional 
loss of range of motion.  X-rays showed a normal right elbow.  
The examiner also concluded that the Veteran's right radioulnar 
degenerative joint disease resulted in problems with lifting and 
carrying, difficulty reaching, pain, moderate effects on chores, 
exercise, and sports, and mild effects on recreation.  Due to the 
increased pain with repetitive use, the Veteran reported taking 
frequent breaks when doing such activities.  

Finally, the Veteran underwent his initial VA examination in 
association with his right wrist claim in April 2003.  At that 
time, the Veteran reported swelling and pain in his right thumb 
two times per month, lasting for 5 to 6 hours.  The pain, as well 
as a feeling of weakness, is aggravated by increased activity.  
The examiner observed that the Veteran did not have any 
difficulty writing or muscle wasting, and that he demonstrated 
good grasps bilaterally.  He noted pain on motion of the right 
thumb.  X-rays showed minimal distal right radioulnar joint 
degenerative changes.

The medical evidence of record does not establish that the 
Veteran's service-connected degenerative changes of the right 
radioulnar joint warrant more than a 10 percent disability rating 
under Diagnostic Codes 5228-5010.  As the examinations prior to 
March 2010 failed to show compensable limitation of motion of the 
thumb, but did show arthritis, objectively proven by x-ray 
evidence, the currently assigned rating of 10 percent is 
appropriate.  Additionally, the March 2010 VA examination showed 
a gap of 2 inches between the thumb and palm of the right hand.  
This level of limitation warrants a 10 percent rating.  An 
increased rating of 20 percent requires a gap of more than 2 
inches.  As there is no indication that the Veteran's right hand 
exhibited a gap of more than 2 inches between the thumb pad and 
the fingers, an initial rating in excess of 10 percent cannot be 
granted under Diagnostic Codes 5228-5010.

Although an increased rating cannot be granted under Diagnostic 
Codes 5228-5010, the Board finds that, as of March 20, 2010, a 
separate 10 percent evaluation under Diagnostic Code 5215 is 
appropriate for limitation of motion of the wrist.  In this case, 
the March 20, 2010 VA examiner noted that the Veteran had limited 
and painful motion of the right wrist.  He recorded palmar 
flexion of only 5 degrees in the right wrist.  With five 
additional exercises, there was severe weakness and fatigue.  The 
Board finds that, conferring the Veteran the full benefit-of-the-
doubt, this warrants a separate 10 percent rating under 
Diagnostic Code 5215 for palmar flexion limited in line with the 
forearm.

Although an additional 10 percent rating is appropriate for 
limitation of motion of the right wrist, a rating in excess of 
10 percent is not warranted under Diagnostic Code 5215.  Notably, 
10 percent is the maximum rating under Diagnostic Code 5215 for 
limitation of motion of the wrist.  To warrant a higher rating, 
the Veteran would have to exhibit ankylosis of the wrist.  There 
is no evidence to show that the Veteran's right wrist is 
ankylosed.  As such, the Board finds that a separate rating in 
excess of 10 percent for limitation of motion of the right wrist 
is not warranted.

Additionally, there is no indication that the Veteran experiences 
additional functional loss or limitation of motion due to factors 
such as pain, weakness, fatigability, or incoordination, or with 
repetitive use to warrant a higher rating under DeLuca.  Although 
the March 2010 examiner noted that the Veteran complains of pain 
and weakness with use, particularly repetitive use, of the right 
radioulnar joint, he concluded that this does not result in any 
additional limitation of motion on examination.  Thus, an 
increased rating for limitation of motion of the wrist or the 
thumb is not warranted under 38 C.F.R. § 4.40 or 4.45.  See 
DeLuca, supra.

The Board has reviewed the remaining diagnostic codes relating to 
the hand and wrist.  However, the claims folder contains no 
medical evidence indicating that the Veteran's right radioulnar 
joint disability is manifested by nonunion or impairment of the 
ulnar and/or radius, impairment of supination or pronation, 
ankylosis, compensable limitation of dorsiflexion, compensable 
limitation of any other fingers, or symptoms other than those 
discussed above.  As such, an increased rating cannot be assigned 
under Diagnostic Codes 5205-5214, 5216-5227, or 5229-5230.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5205-5214, 5216-5227, 5229-
5230 (2009).

Additionally, there is no evidence indicating that the severity 
of Veteran's right radioulnar joint disability has fluctuated 
throughout the appeals period to warrant staged ratings.  Thus, 
the assignment of staged ratings is not appropriate.  See 
Fenderson, supra.

In reaching the above-stated conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see also Ortiz 
v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is 
whether the veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, a veteran's disability picture requires the 
assignment of an extraschedular rating.

With regard to the Veteran's service-connected degenerative 
changes of the right (major) radioulnar joint, the evidence of 
record does not reflect that the Veteran's disability picture is 
so exceptional as to not be contemplated by the rating schedule.  
There is no unusual clinical picture presented, nor is there any 
other factor which takes the disability outside the usual rating 
criteria.  The rating criteria for the Veteran's currently 
assigned 10 percent disability ratings under Diagnostic Codes 
5228-5010 and Diagnostic Code 5215 contemplate his level of 
symptomatology.  Specifically, the criteria account for all 
limitation of motion of the right wrist and hand.  The Veteran's 
complaints of pain and limited range of motion due to pain are 
also adequately contemplated by the rating schedule.  Notably, 
38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional 
loss due to pain, weakness, fatigability, incoordination, or pain 
on movement of the joint.  As the Veteran's disability picture is 
contemplated by the rating schedule, the threshold issue under 
Thun is not met and any further consideration of governing norms 
or referral to the appropriate VA officials for extraschedular 
consideration is not necessary.

In short, the evidence does not support the proposition that the 
Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and to warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral of this issue to 
the appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for 
degenerative changes of the right (major) radioulnar joint, based 
on limitation of motion of the thumb, is denied.

Entitlement to a separate disability rating of 10 percent for 
limitation of motion of the wrist is granted as of March 20, 
2010, subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


